DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 respectively of U.S. Patent No. 11238651. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims stated above are a broad recitation of claims 12-20 of U.S. Patent No. 11238651.
16/912637 U.S. Patent No. 11238651
Current Application 17/555,739
12. (Original) An electronic system portable by a user comprising: a device worn by the user, wherein the device comprises a display configured to render a virtual object and comprises one or more sensors configured to capture a head pose of the user wearing the device and information of a scene comprising one or more physical objects, the information of the scene comprising depth information indicating distances between the device and the one or more physical objects; a hand meshing component configured to execute computer executable instructions to detect a hand in the scene and compute a hand mesh of the detected hand and update the hand mesh in real time as the head pose changes and/or the hand moves; and an application configured to execute computer executable instructions to render the virtual object in the scene, wherein the application receives, from the hand meshing component, the hand mesh and portions of the virtual object that is occluded by the hand.(Italicized and bolded features are not recited in current application)
12. An electronic system comprising: a device comprising a display configured to render a virtual object and one or more sensors configured to capture a pose of the device and information of a scene comprising one or more physical objects, the information of the scene comprising depth information indicating distances between the device and the one or more physical objects; and a hand meshing component configured to execute computer executable instructions to detect a hand in the scene and compute a hand mesh of the detected hand and update the hand mesh in real time as the pose changes and/or the hand moves.
13. (Original) The portable electronic system of claim 12, wherein: the hand meshing component is configured to compute a hand mesh by: identifying key-points on the hand; computing segments between the key-points; selecting, from the depth information, information based on proximity to one or more of the computed segments; and computing a mesh representing at least a portion of the hand mesh based on the selected depth information.
13. The electronic system of claim 12, wherein: the hand meshing component is configured to compute a hand mesh by: identifying key-points on the hand; computing segments between the key-points; selecting, from the depth information, information based on proximity to one or more of the computed segments; and computing a mesh representing at least a portion of the hand mesh based on the selected depth information.
14. (Original) The portable electronic system of claim 13, wherein: the depth information comprises a plurality of pixels, each of the plurality of pixels representing a distance to an object in the scene; and computing the mesh comprises grouping adjacent pixels representing a difference in distance less than a threshold.
14. The electronic system of claim 13, wherein: the depth information comprises a plurality of pixels, each of the plurality of pixels representing a distance to an object in the scene; and computing the mesh comprises grouping adjacent pixels representing a difference in distance less than a threshold.
15. (Original) A method of operating an AR system to render a virtual object in a scene including physical objects, wherein the AR system comprises at least one sensor and at least one processor, and the method comprises: capturing information of a scene with the at least one sensor, the information of the scene comprising depth information indicating distances to physical objects in the scene; with the at least one processor: processing the captured information to detect a hand in the scene and compute points on the hand; selecting, based on proximity to the computed points on the hand, a subset of the depth information; and computing a representation of the hand based on the selected depth information, wherein the representation of the hand indicates surfaces of the hand.(Italicized and bolded features are not recited in current application)
15. A method of operating an electronic system to render a virtual object in a scene including physical objects, wherein the electronic system comprises at least one processor, and the method comprises, with the at least one processor: processing sensor captured information to detect a hand in the scene and compute points on the hand; selecting, based on proximity to the computed points on the hand, a subset of the depth information; and computing a representation of the hand based on the selected depth information, wherein the representation of the hand indicates surfaces of the hand.
16. (Original) The method of claim 15, further comprising: storing the computed representation of the hand; and successively processing captured information to update the stored representation of the hand.
16. The method of claim 15, further comprising: storing the computed representation of the hand; and successively processing captured information to update the stored representation of the hand.
17. (Original) The method of claim 15, wherein: computing the representation of the hand comprises: computing, based on the captured information, one or more parameters of motion of the hand; projecting, based on the one or more parameters of motion, a position of the hand at a future time, determined based on a latency associated with rendering a virtual object using the computed representation of the hand; and morphing the computed representation of the hand to represent the hand in the projected position.
17. The method of claim 15, wherein: computing the representation of the hand comprises: computing, based on the captured information, one or more parameters of motion of the hand; projecting, based on the one or more parameters of motion, a position of the hand at a future time, determined based on a latency associated with rendering a virtual object using the computed representation of the hand; and morphing the computed representation of the hand to represent the hand in the projected position.
18. (Original) The method of claim 15, further comprising: rendering a selected portion of the virtual object based on the representation of the hand, wherein the selected portion represents portions of the virtual object not occluded by the hand.
18. The method of claim 15, further comprising: rendering a selected portion of the virtual object based on the representation of the hand, wherein the selected portion represents portions of the virtual object not occluded by the hand.
19. (Currently Amended) The method of claim 15, wherein: the depth information comprises a depth map comprising a plurality of pixels, each representing a distance; and computing the representation of the hand based on the selected depth information comprises identifying groups of pixels representing surface segments.
19. The method of claim 15, wherein: the depth information comprises a depth map comprising a plurality of pixels, each representing a distance; and computing the representation of the hand based on the selected depth information comprises identifying groups of pixels representing surface segments.
20. (Original) The method of claim 19, wherein: computing the representation of the hand comprises defining a mesh representing the hand based on the identified groups of pixels.
20. The method of claim 19, wherein: computing the representation of the hand comprises defining a mesh representing the hand based on the identified groups of pixels.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art discloses the italicized and bolded featuresClaim 1. A non-transitory computer-readable medium encoded with computer executable instructions that, when executed on at least one processor coupled to a depth sensor configured to capture depth information of a scene indicating distances to physical objects in the scene, control the at least one processor to generate a mesh of a hand according to a method comprising: masking, with a model of the hand, the depth information indicating distances to the physical objects in the scene; and computing a hand mesh based on the depth information masked to the model of the hand, the computing comprising updating the hand mesh in real time as relative locations between the depth sensor and the hand change.Claims 2-11 depend on allowable claim 1

Claims 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.Claim 12. An electronic system comprising: a device comprising a display configured to render a virtual object and one or more sensors configured to capture a pose of the device and information of a scene comprising one or more physical objects, the information of the scene comprising depth information indicating distances between the device and the one or more physical objects; and a hand meshing component configured to execute computer executable instructions to detect a hand in the scene and compute a hand mesh of the detected hand and update the hand mesh in real time as the pose changes and/or the hand moves.

Claims 13 and 14 depend on allowable claim 12.Claim 15. A method of operating an electronic system to render a virtual object in a scene including physical objects, wherein the electronic system comprises at least one processor, and the method comprises, with the at least one processor: processing sensor captured information to detect a hand in the scene and compute points on the hand; selecting, based on proximity to the computed points on the hand, a subset of the depth information; and computing a representation of the hand based on the selected depth information, wherein the representation of the hand indicates surfaces of the hand.Claims 16-20 depend on allowable claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US 20150024337 A1 A method of integrating new information from depth maps into an existing three-dimensional representation of an object surface, the representation being a truncated signed distance function (TSDF) noted in individual voxels, the TSDF indicating, to respective coordinates within a defined volume, a distance to a next surface, includes obtaining a depth map showing the object, the depth map containing values from measurements; and integrating new information from the depth map into the existing TSDF, wherein each individual voxel affected by the depth map within the TSDF is updated and the update for each updated voxel is selected from the group of a front update if said voxel is near the outer side, a rear update if the voxel is near the inner side, and an ambiguous update, each kind of update leads to a different weighting for the updated value within the voxel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/8/2022